NOTE: This order is r10nprecedential.
United States Court of AppeaIs
for the Federal Circuit
SYNQOR, INC.,
PZaintiff-Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC.,
Defendants-Appellcmts,
AND
BEL FUSE, INC., '
Defenclant-Appe1lan,t,
AND
CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,
Defendants-Appellants,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., MURATA ELECTRONICS NORTH
AMERICA, INC., MURATA MANUFACTURING CO.
LTD., MURATA POWER SOLUTIONS, INC., AND
POWER-ONE, INC.,
Defendants-Appellants.
2011-1191, -1192, -1193, -1194, 2012-1069, -1070, -1071,
-1072

SYNQOR V. ARTESYN TECH 2
Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. John Ward.
ON MOTION
ORDER 4
Delta Electronics, Inc. et al. move without opposition
to withdraw Alan D. Smith as principal counse1, and to
substitute Andrew J. Pincus as principal counsel. Line-
age et al. move without opposition to withdraw Eric
Benisek as principal counsel and to substitute Andrew J.
Pincus as principal counsel. SynQor, Inc. moves for an
order of this court directing the appellants to file their
initial briefs within 14 days and for expedited considera~
tion. The appellants oppose SynQor replies.
Upon consideration thereof,
IT Is 0RDERED THAT:
(1) The motions for substitution of counsel are
granted
(2) SynQor’s motion to set the briefing schedule is
granted to the extent that the appe1lants’ initial briefs are
due within 30 days from the date of filing of this order.
FoR THE COURT
FEB 03 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
FlLED
U.S. COUB`l' 0F APPEALS FOH
THE FEDERAL CfRCUlT
FEB 03 2012
JAN HORBAl.Y
Cl.ERK